IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT




                            No. 99-50007
                        Conference Calendar




UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,

versus

ONE 1995 CHEVROLET, ETC.,
                                              Defendant,

BEVERLY LYNN WALLACE,

                                              Claimant-Appellant.


               * * * * * * * * * * * * * * * * * *


UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,

versus

RESIDENCE SITUATED AT, ETC.,
                                              Defendant,

LAMPASAS COUNTY APPRAISAL DISTRICT ET AL.,

                                              Claimants,

BEVERLY LYNN WALLACE,
                                              Claimant-Appellant.


                    - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
               USDC Nos. W-98-CV-107, W-98-CV-109
                       - - - - - - - - - -

                            August 26, 1999

Before KING, Chief Judge, and JOLLY and DAVIS, Circuit Judges.
                            No. 99-50007
                                 -2-



PER CURIAM:*

     Beverly Lynn Wallace appeals the grant of summary judgment

to the Government in this civil forfeiture case.      Because Wallace

did not rebut the Government’s showing of probable cause, the

district court did not err in granting the Government’s motion

for summary judgment.    See United States v. Lot 9, Block 2 of

Donnybrook Place, Harris County, Texas, 919 F.2d 994 (5th Cir.

1990).   Further, because the home and truck were forfeited under

§ 881(a)(4) and (7), the source of funds for their purchase is

irrelevant.    See 21 U.S.C. § 881(a)(4), (6), (7).

     AFFIRMED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.